         Case 7:19-cv-09600-KMK Document 29 Filed 03/12/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                       March 12, 2020
By ECF
The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas St.
White Plains, New York 10601

       Re:     United States v. Ford, et al., No. 19 Civ. 9600 (KMK)

Dear Judge Karas:

       This Office represents the United States of America in the above-captioned Clean Water
Act enforcement action brought against Mark Ford and his related companies (“Defendants”). Per
Your Honor’s Individual Rule of Practice II.A, the United States’ deadline to respond to
Defendants’ request for a pre-motion conference to discuss their anticipated post-answer Federal
Rule of Civil Procedure 12(c) motion, Dkt. No. 28, is today, March 12, 2020. Because of the
unanticipated absence of a key supervisor in this Office and in order to consult with the
Environmental Protection Agency and the Department of Justice, Environmental and Natural
Resources Division, the United States respectfully requests an extension of its time to respond,
from March 12, 2020, until March 17, 2020. This is the United States’ first request for an extension
of time. This morning, this Office reached out to both attorneys for Defendants to seek their
consent to this request, but received no response. No deadlines are impacted by this request.

       We thank the Court for its attention to this matter.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney for the
                                                       Southern District of New York

                                                 By:       /s/ Zachary Bannon
                                                       ZACHARY BANNON
                                                       TOMOKO ONOZAWA
                                                       Assistant United States Attorneys
                                                       86 Chambers St., 3rd Floor
                                                       New York, New York 10007
                                                       Tel.: 212-637-2728
                                                       E-mail: Zachary.Bannon@usdoj.gov
